DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action incorporates Reasons For Allowance.

2.	Applicants claimed amendments filed on 02/04/2022 have been entered.

3.	This application has pending claim(s) 1-5 and 7-15.
Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/04/2022 has been entered.

5.	Applicants arguments filed on 02/04/2022, with respect to the rejection(s) under
35 U.S.C. 102 & 103 have been fully considered and are persuasive. The rejection(s) under
35 U.S.C. 102 &103 have been withdrawn.

REASONS FOR ALLOWANCE
6.	The following is an examiner's statement of reasons for allowance: The instant

Prior art was found for the claims as follows:
Re. Claim 1, Shiokawa et al., [US Pub. No.: 2010/0329553 A1] discloses:
An image processor [image signal processor |0013], comprising: a first correction section configured to: calculate a luminance average value of an image [a color difference correction unit which corrects a color difference signal according to the ratio of an input luminance signal and an output of the first area unit |Fig. 1 el 001, 0047]; and correct a luminance of the image based on a periodic change in the luminance average value [luminance correction occurs gradually on the basis of a calculated average value of luminance| Figs. 3,4, and 12, 0078]; 
and correct the color information based on a periodic change in the color information [a color difference correction unit which corrects a color difference signal according to the ratio of an input luminance signal and an output of the first area unit |Fig. 1 and 2, el 002, 0047].
Won et al., [US Pub. No.: 2017/0180683 A1] discloses:
and a second correction section configured to: acquire color information of the image [Second image correction section configured to acquire color information|0144, 0176];

7.	Applicant uniquely claimed a distinct feature in the instant invention, which are
“…determine accumulated values for each of a plurality of pieces of the color information of the image;
set, as a target value, a value that is obtained based on average of the accumulated values for one of the plurality of pieces of the color information in a plurality of frames of the image; and correct each of the plurality of pieces of the color information to cause each of the accumulated values to be the target value”.
This feature is not found or suggested in the prior art.

8.	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of reasons for Allowance.”

9.	Claims 1-5 and 7-15 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD D BROWN JR whose telephone number is (571)272-4371. The examiner can normally be reached Monday - Friday 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOWARD D. BROWN JR
Primary Examiner
Art Unit 2488



/HOWARD D BROWN JR/Examiner, Art Unit 2488